Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Application Status
Present office action is in response to the amendment filed 02/28/2022. Claims 1, 9 and 16 are amended. Claims 1-22 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims 1, 9 and 16, it is unclear whether the recited “a 3D VR environment” (claim 1) and “a three-dimensional (3D) VR environment” (claims 9 and 16) are intended to be same as or different from “a three-dimensional (3D) VR environment” recited in the preamble of the claims. It is further unclear which “3D VR environment” subsequent recitations of “the 3D VR environment” is intended to refer to.
	Additionally, in independent claims 1, 9 and 16, it is unclear whether the three recitations of “at least one of the hippocampus and neighboring entorhinal cortex region…” are intended to refer to same or different “at least one of the hippocampus and neighboring entorhinal cortex region…”. It is further unclear which one of the three recited “at least one of the hippocampus and neighboring entorhinal cortex region…” the subsequent recitation of “the at least one of the hippocampus and neighboring entorhinal cortex region…” is intended to refer to.
	Furthermore, independent claims 1, 9 and 16 recite, in part, “…for example but not limited to spatial memory…”. The phrase "for example" renders the claim indefinite because it is unclear whether the “spatial memory” feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See MPEP § 2173.05(d).
	Dependent claims 2-8, 10-15 and 17-22 are rejected for their incorporation of the above through their dependency.
	In view of the above rejections under 35 U.S.C. 112(b), the claims are rejected as best understood.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. “The use of virtual reality in memory rehabilitation: Current findings and future directions", NeuroRehabilitation, vol 18, p. 147-157, 2003, hereinafter Brooks, in view of Gazzaley (US 20140370479 A1), Bohbot et al. “Gray Matter Differences Correlate with Spontaneous Strategies in a Human Virtual Navigation Task”, J. Neurosci. 27, 10078–10083 (2007), hereinafter Bohbot, DeCharms (US 20040092809 A1) and Maguire et al. “Navigation Expertise and the Human Hippocampus: A Structural Brain Imaging Analysis”, HIPPOCAMPUS 13: 208–217 (2003), hereinafter Maguire.
Re claims 1, 9 and 16:
	[Claims 1, 9 and 16]  Brooks teaches or at least suggests a computer-implemented system, a computer-implemented method, and a non-transitory computer readable medium storing code that when executed on a computing device adapts the device to perform a method for providing a three-dimensional (3D) virtual reality (VR) environment for treatment or prevention of a neurological or psychiatric disorder, in particular Alzheimer, or cognitive deficits in normal aging by stimulating a targeted area of the brain, to: access at least one VR memory training module targeting the hippocampus region of a participant’s brain including one or more memory training tasks comprising interactive user controlled navigation tasks to be performed by the participant within a three-dimensional (3D) VR environment (P. 150, Right column, 2nd - 3rd Paragraph, fMRI scanning of hippocampus for testing results of VR based memory training, including navigation of a virtual environment, identifying that the intended brain region was activated during specific memory tasks); execute the at least one VR memory training module including one or more memory training tasks comprising interactive user controlled navigation tasks configured to train the participant's understanding of relationships between at least one of spatial and temporal details in the 3D VR environment in order to stimulate and/or promote growth of grey matter in at least one of the hippocampus and neighboring entorhinal cortex region of the participant's brain (P. 150, Right column, 2nd - 3rd Paragraph, fMRI scanning of hippocampus for testing results of VR based memory training, identifying that the intended brain region was activated during specific memory tasks); configured to train the participant's understanding of relationships between at least one of spatial and temporal details in the 3D VR environment in order to stimulate and/or promote growth of grey matter in the hippocampus and neighboring entorhinal cortex region in the medial temporal lobe of a participant's brain (P. 149, Left column, 1st full paragraph, virtual environment used in the test is a four-room bungalow, constructed using Superscape VRT software, run on a desktop computer, and controlled using a joystick and mouse; P. 149, Right column, last full paragraph to P. 150, Left column, results are in accordance with… theory that the hippocampus stores viewer independent spatial information… in vivo demonstration of how anoxic brain damage can affect hippocampal function); receive an input from the participant via an interactive controller to navigate the 3D VR environment (Abs. 3D Virtual Reality system for training assessment and remediation, P. 150, Right column, 2nd - 3rd Paragraph, VR based memory training, including navigation of a virtual environment); receive an input from the participant via an interactive controller to assess the participant's understanding of relationships between the at least one of spatial and temporal details in the 3D VR environment in an alternate view (P. 153, Left column, 1st paragraph, active or passive experiences of a four-room virtual environment in which participants were ostensibly searching for a toy car; 3rd Paragraph, navigation in VR setting…participants was required to negotiate the four rooms in the virtual environment…experiments investigated differences between active and passive participation in the same four room virtual environment in terms of incidental spatial memory of the layout of the virtual environment and incidental object memory of the virtual objects) – under the broadest reasonable interpretation, each of the four-room of the virtual environment provides a different perspective; and analyze the results of one or more measurements of the participant’s brain structure or brain activity before and after execution of the at least one VR memory training modules for evidence of stimulation or growth resulting from the execution of the one or more training tasks, whereby, the effectiveness of the at least one VR memory training module in targeting the hippocampus region of the participant’s brain can be determined (P. 150, Right column 2nd - 3rd Paragraph, fMRI scanning of hippocampus for testing results of VR based memory training, identifying that the intended brain region was activated during specific memory tasks).
	Brooks appears to be silent on based on this effectiveness, determine and/or amend the duration and difficulty of a subsequent VR memory training module. However, Gazzaley which relates to methods and tools for improving the cognitive ability in aging individuals, individuals suffering from cognitive impairment, or healthy individuals wishing to enhance their cognitive abilities (¶s 2 and 4) teaches or at least suggests steps to analyze the results of one or more measurements of the participant's brain structure or brain activity before and after or during the execution of the at least one VR memory training modules for evidence of the stimulation and/or promotion of growth of grey matter in the hippocampus and neighboring entorhinal cortex region of the participant's brain resulting from the execution of the one or more training tasks, wherein the measurement comprises Reply to Office action of December 30, 2019a structural or functional magnetic resonance imaging (MRI) scan or analogous imaging methods, or indirect measurements, such as spatial memory, whereby, the effectiveness of the at least one VR memory training module in targeting the at least one of the hippocampus and neighboring entorhinal cortex region of the participant's brain can be determined (at least ¶ 109: difficulty level in each trial can be dependent on the performance of the individual in the previous trial…; ¶ 139: receiving as inputs, both a voluntary action on the part of the individual and one or more passive measurements. Passive measurements can include any physiological recording, such as electroencephalograph (EEG)/functional magnetic resonance imaging (fMRI)-style measurements, galvanic response, heart-rate, heart-rate variability; ¶ 148: feedback pertains to real-time performance of the individual during a session; ¶ 203: the pre-training and post-training assessment is comprised of tests that measure improvement on symptoms or functions relevant to a specific disease or condition…brain imaging studies (for example fMRI, PET, etc.) that assess a condition based on presence of specific neural signatures; ¶s 234-235: Single Task: Visuomotor Tracking ("Drive"); a three-dimensional environment with a road extending into the distance…); and based on this effectiveness, determine and/or amend the duration and difficulty of a subsequent VR memory training module (at least ¶ 124: If an individual achieves a threshold level of success (e.g. a pre-determined percentage of correct responses), the difficulty of the trial may be increased relative to the previous trial. Conversely, if the individual achieves a specified level of failure or fails to achieve a level of success, the difficulty of the trial may remain the same or decrease relative to the previous trial; ¶ 150: Difficulty levels can also be changed in real -time as feedback. Difficulty can increase or decrease in relation to the performance of the task; ¶ 210: The distraction/interruption application can increase difficulty on the distraction/interruption stimuli as described above, as well as increase " difficulty" on the task by, for example, requiring a faster pace (in % of task completed per time); ¶s 253-254:…In a target discrimination task (sign task), increments in sign difficulty entailed a smaller reaction time window to respond to a target stimulus…; ¶ 257:…participants then trained on the dual-task environment, which adapted to their performance by increasing or decreasing the time-domain requirements for targeting and navigating). It would have been obvious to one of ordinary skill in the art, at the time of the invention to have incorporated Gazzaley’s task performance analysis and adaptation features within the teachings of Brooks so as to yield the predictable result of more comprehensive use of virtual reality in memory rehabilitation that ensures convenient and highly efficient method for enhancing cognitive skill in individual for use with computer device for enhancing cognition in an individual based on the needs of the individual.
	In regard to the “the participant's understanding of relationships between at least one of spatial and temporal details in the 3D VR environment in order to stimulate and/or promote growth of grey matter in the hippocampus and neighboring entorhinal cortex region of the participant's brain” and “evidence of the stimulation and/or promotion of growth of grey matter in the hippocampus and neighboring entorhinal cortex region of the participant's brain”, this limitation is viewed as being implied based on expected growth of grey matter correlated with effective training as it has been established that navigation through a virtual reality environment using spatial strategies generally activate the hippocampus. In the event this is viewed as not being reasonable, the above is evidenced by Bohbot (at least page 10078: abstract: Functional magnetic resonance imaging confirmed previously that people who used spatial memory strategies showed increased activity in the hippocampus; page 10080, col 2: the participants with the highest amounts of gray matter in the hippocampus, at the coordinates sensitive to our navigation paradigm, also had the highest amounts of gray matter in the above-mentioned network of neuroanatomically connected regions; page 10082, col 1: In sum, experience with spatial memory is associated with gray matter increases in the hippocampus in a number of species). It would have been obvious to one of ordinary skill in the art, at the time of the invention, when faced with the issue of using virtual reality in memory rehabilitation, to have looked to incorporate the well-known finding that gray matter differences correlate with spontaneous strategies evidenced by Bohbot within the teachings of Brooks in view of Gazzaley to alternatively or additionally explore expertise by analyzing gray matter for evidence of the stimulation and/or promotion of growth of grey matter in the hippocampus of the participant's brain in order to determine the effectiveness of training.
	Brooks in view of Gazzaley and Bohbot is silent on but DeCharms, which relates to measurement of fluctuations of physiological activity, comparison of these measurements between people or groups, and use of this process in diagnosis (¶ 11), teaches or at least suggests executing the at least one VR memory training module for a limited number of repetitions to prevent the participant from simply relying on a response strategy or implicit memory developed from habit (¶ 20: The term "behavior,"…refers to a physical or mental task or exercise engaged in by a subject, which may be in order to activate one or more regions of interest of the brain; ¶ 27:  information include, but are not limited to images of the subject's brain activity pattern, charts of the timecourse of physiological activity in a region of interest, or an activity metric from a region of interest, instructions to perform a task or how to perform a task, movies, or stereoscopic virtual reality stimuli viewed through stereo viewers and designed to simulate certain circumstances or experiences; ¶ 273: trials may be repeated one or more times; ¶ 288: process is repeated for different stimuli or instructions for behavior until all the stimuli or instructions for behavior to be evaluated have been presented, or until stimuli or instructions for behavior have been identified that provide a desired level of activation. The stopping point can optionally be defined by a selected number of repetitions of each condition, or a variance-based measure of certainty regarding the response to each stimulus or instruction for behavior, such as the certainty of a maximum likelihood measure of the most effective stimulus or instruction for behavior; ¶ 295: The testing trial may then be repeated multiple times during the block; ¶ 297: process takes place at a regular or irregular repetition rate, such as one set of measurements per second in one example, or at an alternate sampling rate; ¶ 420: perform a task alternating with rest periods (with each typically lasting about 30 s). After this has been repeated 3-20 times…; ¶ 439: Testing corresponds to performing a task with the intent to improve or test a desired outcome, and is typically repeated). It is apparent that stimuli presentation may be repeated and that the number of repetitions of the stimuli presentation may vary based on needs and/or desire. It is worth noting that, the claim limitation “to prevent the participant from simply relying on a response strategy or implicit memory developed from habit” is interpreted as not positively recited as a method step in the claim. The “to prevent” clause does not affect any steps of the method of claims 1, 9 and 16. Rather, this limitation recites the intended result of the “executing…a limited number of repetitions” step. The “to prevent” clause is not entitled to patentable weight. Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329 (Fed. Cir. 2005) (The court held that a “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”). It is also worth noting that the limitation “in order to stimulate and/or promote growth of grey matter in at least one of the hippocampus and neighboring entorhinal cortex region of the participant's brain”, although already addressed above, The “to stimulate and/or promote” clause does not affect any steps of the method of claims 1, 9 and 16. Rather, this limitation recites the intended result of the “executing…a limited number of repetitions” step. The “to stimulate and/or promote” clause is not entitled to patentable weight. Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329 (Fed. Cir. 2005) (The court held that a “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”). Hence, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the teachings of Brooks in view of Gazzaley and Bohbot to execute the at least one VR memory training module for a limited number of repetitions, as taught by DeCharms, because one of ordinary skill in the art could have substituted one known stimuli presentation method for another to yield predictable result.
	Brooks in view of Gazzaley, Bohbot and DeCharms appears to be silent on but Maguire which relates to navigation expertise and hippocampal structure teaches or at least suggests an alternate view that was never seen by the participant from this perspective (P. 210, Right column – P. 211 Left column, other scenes (the foils) were created by altering the town or by creating new virtual locations. Some of these foil views had novel objects, novel textures and novel geometry. Other foils had familiar objects, familiar surface textures and similar geometry but were spatially rearranged so as to be inconsistent with the original town). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention to have modified the teachings of Brooks in view of Gazzaley, Bohbot and DeCharms to provide an alternate view that was never seen by the participant from a particular perspective, because one of ordinary skill in the art could have substituted one known stimuli presentation method for another to yield predictable result.
Re claim 2:
	[Claim 2]  Brooks in view of Gazzaley, Bohbot, DeCharms and Maguire teaches or at least suggests a control module configured to access and execute the at least on VR memory training module (Brooks: P. 150, Right column, 2nd - 3rd Paragraph, VR based memory training); VR engine configured to display the VR environment (Brooks: P. 150, Right column, 2nd - 3rd Paragraph, VR based memory training); and an interactive navigational controller to receive the input to navigate the 3D VR environment (Brooks: P. 153, Left column, 3rd Paragraph, navigation in VR setting); and wherein, the system is further adapted to provide feedback to the participant on how the participant should perform the one or more training tasks comprising interactive user controlled navigation tasks (Brooks: P. 151, Left column, 3rd and 4th paragraph, training administered by therapist, P. 150, Right column, 2nd - 3rd Paragraph, VR based memory training, including navigation of a virtual environment). 
Re claims 3, 10 and 17:
	[Claims 3, 10 and 17]  Brooks in view of Gazzaley, Bohbot, DeCharms and Maguire teaches or at least suggests wherein the one or more measurements of the participant’s brain structure or brain activity are obtained by one or more scans of the hippocampus region of the participant’s brain or by indirect measurements. (Brooks: P. 150, Left column, 3rd Paragraph, fMRI scanning of hippocampus). 
Re claims 4, 11 and 18:
	[Claims 4, 11 and 18]  Brooks in view of Gazzaley, Bohbot, DeCharms and Maguire teaches or at least suggests wherein the one or more scans of the hippocampus region of the participant’s brain comprises a structural or functional magnetic resonance imaging (MRI) scans or analogous imaging methods (Brooks: P. 150, Left column, 3rd Paragraph, fMRI scanning of hippocampus). 
Re claims 6, 13 and 20:
	[Claims 6, 13 and 20]  Brooks in view of Gazzaley, Bohbot, DeCharms and Maguire teaches wherein the type of memory trained by the one or more training tasks comprises navigation (Brooks: P. 150, Right column, 2nd - 3rd Paragraph, VR based memory training, including navigation of a virtual environment). 
Re claims 7, 14 and 21:
	[Claims 7, 14 and 21]  The previous combination of Brooks in view of Gazzaley, Bohbot, DeCharms and Maguire fails to explicitly teach wherein the selected region of the participant’s brain further comprises one or more of the perirhinal cortex region, the parahippocampal cortex region, orbitofrontal cortex region, temporal cortex region, parietal cortex region, occipital cortex region, the frontal cortex region, and the amygdala region. 
	Bohbot teaches or at least suggests analyzing various regions of the brain as claimed (abstract: In a second analysis, the gray matter of regions known to be anatomically connected to the hippocampus, such as the amygdala, parahippocampal, perirhinal, entorhinal and orbitofrontal cortices were shown to covary with gray matter in the hippocampus). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have added the analyzed brain regions of Bohbot to the teachings of Brooks in view of Gazzaley, DeCharms and Maguire in order to provide training for a wider variety of regions of the participant’s brain.
Re claims 8, 15 and 22:
	[Claims 8, 15 and 22]  Brooks in view of Gazzaley, Bohbot, DeCharms and Maguire teaches or at least suggests a VR module targeting perception (Brooks: P. 150, Right column, 2nd - 3rd Paragraph, VR based memory training, including navigation of a virtual environment).
Claims 5, 12, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brooks in view of Gazzaley, Bohbot, DeCharms and Maguire, as applied to claims 1, 9 and 16, and further in view of Adhami et al. (US 2009/0202972) (Adhami).
Re claims 5, 12 and 19:
	[Claims 5, 12 and 19]  Brooks in view of Gazzaley, Bohbot, DeCharms and Maguire teaches or at least suggests the system of claim 1, the computer-implemented method of claim 9, and the non-transitory computer readable medium of claim 16, but fails to explicitly teach wherein the control module is configured to determine which VR memory training module to retrieve and execute in dependence upon the measured effectiveness of a previous VR memory training module training session in targeting the hippocampus region of the participant’s brain. 
	Adhami teaches or at least suggests a virtual training system, wherein additional training selection is based on prior training evaluation (Par. 13-14, surgical scenarios after feedback). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have added the functionality of Adhami, specifically the function of selecting additional training based on evaluation of previous interactions, to the teachings of Brooks in view of Gazzaley, Bohbot, DeCharms and Maguire in order to provide customized and adaptive training.
Response to Arguments
Claim Rejections - 35 USC § 112   
	Applicant's amendment have resolved the previously noted issues under 35 U.S.C. § 112(a) and 35 U.S.C. § 112(b). However, new issues under 35 U.S.C. § 112(b) have arisen as noted in the rejections above not repeated herein. 
Claim Rejections - 35 USC § 103   
	Applicant's arguments filed 02/28/2022 have been fully considered but they are moot in view of new grounds of rejections necessitated by Applicant’s amendment to the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715